By the Court,

Nelson, J.
The only difficulty in this case arises out of some of the provisions of the Revised Statutes applicable to this action, 2 R. S. 303, sec. 2, sub. 2, substitutes this action in • the place of the old remedy unde nihil habet, and the 10th section requires that the declaration “ shall state that the plaintiff was possessed of the one undivided third part of the premises as her reasonable dower,” &c. The 6th sub. of § 30, p. 307, provides if the verdict in ejectment be for an undivided share or interest in the premises claimed, it shall specify such share or interest; and the 55th §, p. 311, provides for the admeasurement of dower after such verdict, if it has not before been assigned, under which the court appoint commissioners to make ad-measurement of dower. The statutes also provide for the admeasurement of dower before the surrogate, 2 R. S. 488, &c.; and the 17th section, p. 491, makes such ad-measurement binding and conclusive upon the widow and parties who had notice of the proceedings according to statute as to the location and extent of the widow’s right of dower ; and the 18th section gives her the action of ejectment to recover the possession of the lands so admeasured to her *310for dower. Where there has been no admeasurement, the widow declares for and recovers an undivided third part, and the court assign the dower; where dower has already been assigned, she recovers the specific portion assigned; and in the latter case, it was supposed by the attorney for the plaintiff that, under the broad and unqualified provision in § 10, the declaration must be for one undivided third part of the lot. It was the intent of the several provisions of the revised statutes regulating the action of ejectment among other things no doubt, that the recovery and verdict should be in conformity to the estate or title set up in the declaration; and hence the difficulty in sustaining the verdict in this case.
Before the remedy was changed by the revised statutes to recover dower unassigned, the action of ejectment would lie to recover possession after admeasurement, 17 Johns. R. 123; 5 Cowen, 168; and the 17th and 18th sections, 2 R. S. 491, are but an enactment of the law as it had been decided by this court. Without the statute which substitutes the action of ejectment for the old writ unde nihil hdbet, it would have been the appropriate remedy in the case now under consideration, and may still be sustained without regard to those provisions which refer specially to the action of ejectment when brought, to recover dower. These provisions were obviously made with reference to the substituted action to recover dower before admeasurement, though in terms they are broad enough to embrace the action in every case where dower is the subject of litigation, whether assigned or not. The plaintiff, then, might and should have declared for the specific premises assigned to her, and conformed her proceedings to those in the ordinary action of ejectment. By so doing, the verdict would have been in pursuance of the declaration and of the statute. 2 R. S. 307, § 30, sub. 4, 7, p. 491, § 17, 18.
Can we amend the declaration without granting to the defendant the privilege of answering over, and subjecting the plaintiff to the expense and trouble of a new trial ? I am of opinion we can. The court in which any action is pending have power to amend any pleading, either in form or substance. 2 R. S. 424, § 1. If made to any pleading in matter of substance, the adverse party must be allowed *311to answer the pleading. Id. § 2. The omissions, imperfections, defects, See. in the preceding seven sections enumerated, and all others of the like nature, not being against the right and justice of the matter of the suit, and not altering the issue between the parties or the trial, shall be supplied and amended by the court where the judgment shall be given,” &c. Id. 425, § 8. Now it is obvious the question raised in this case is one entirely of form, and the material issue after the amendment of the declaration will be the same as that which has already been tried, to wit, is the plaintiff entitled to dower out of the lot or premises in question ? The amendment of the declaration will not substitute a different lot or parcel of land, and so far, therefore, as right or title is concerned, the question must be the same; it will define specifically the land demanded, instead of describing it as an undivided third; the premises will be the same, the quantity and kind of interest the same. It may be said that if the verdict in this case had been in conformity to the declaration, to wit, for an undivided one third, the defendant would have had the opportunity of contesting the assignment under the 55th section, 2 R. S. 311. That is true ; but it is here shewn that he has already had that opportunity in the proceedings before the surrogate.
It was said on the argument, that it is fair to presume that the defendant, relying on the objection taken at the trial, and which the court consider sound, omitted to bring forward any other objection or defence that he might have had. If this argument could be applicable to cases where the objection at the circuit was merely one of form, and tenable as such, then the statute of amendments would be nugatory, for it may be urged with the same force in every case as in this, in which an amendment is contemplated by the act after verdict. The true answer to this objection is, that it must be confined to cases where the objection taken at the trial is one of substance, and not within the statute of amendments. In all other cases the party omits the introduction of his defence on the merits, at the peril of an amendment under the act. Any other construction would be a virtual repeal of the act.
New trial denied.